           Case 4:16-cr-40025-TSH Document 273 Filed 12/13/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                               )
                                                       )
               v.                                      )
                                                       )     Docket No. 16-CR-40025-TSH
(1)     IVAN CRUZ-RIVERA and                           )
(2)     CARLOS JIMENEZ                                 )
                                                       )
                       Defendants.                     )
                                                       )

      UNITED STATES’ STATEMENT REGARDING PROPOSED JURY INSTRUCTION

        The United States, through United States Attorney Andrew E. Lelling and Assistant

United States Attorneys Michelle L. Dineen Jerrett and William F. Abely, hereby provides

the following statement in support of the proposed jury instruction for Count Two

concerning an aiding and abetting theory of culpability.

        Count Two of the Indictment references 18 U.S.C. § 2 (Aiding and Abetting) in both

the caption, the charging language in paragraph One, and the charging language of

paragraph Two. The Indictment also references 18 U.S.C. § 2 in the overall caption on the

first page. As such, the Indictment was sufficient to put Defendants on notice that the

United States might advance an aiding and abetting theory of culpability.

        Moreover, an aider and abettor charge is implicit in all indictments for substantive

offenses, and aiding and abetting does not need to be specifically pleaded in a criminal

indictment. See, e.g., United States v. Dodd, 43 F.3d 759, n. 5 (1st Cir. 1995).




                                                   1
           Case 4:16-cr-40025-TSH Document 273 Filed 12/13/18 Page 2 of 2



        Given the foregoing, the Court should instruct the jury on an aiding and abetting

theory as to Count Two of the Indictment



                                                       Respectfully submitted,

                                                       ANDREW E. LELLING
                                                       United States Attorney

                                             By:       /s/ William F. Abely
                                                       MICHELLE L. DINEEN JERRETT
                                                       WILLIAM F. ABELY
                                                       Assistant U.S. Attorneys
                                                       United States Attorney’s Office
                                                       District of Massachusetts
                                                       Donohue Federal Building
                                                       595 Main Street
                                                       Worcester, Massachusetts 01608
                                                       William.Abely@usdoj.gov

Date:   December 13, 2018




                                   CERTIFICATE OF SERVICE

       This is to certify that I shall cause a copy of the foregoing document to be served on counsel
to Defendants via ECF.

                                             /s/ William F. Abely
                                             WILLIAM F. ABELY
                                             Assistant U.S. Attorney



Dated: December 13, 2018

                                                   2
